Citation Nr: 1701074	
Decision Date: 01/13/17    Archive Date: 01/27/17

DOCKET NO.  12-24 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Army from November 1968 to July 1970, with service in the Republic of Vietnam from June 1969 to July 1970.  The Veteran was awarded the Vietnam Service Medal and Republic of Vietnam Campaign Medal with 60 device.

This case comes before the Board of Veterans' Appeals (the Board) from September 2011 and May 2012 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The record reflects that after the final Supplemental Statement of the Case (SSOC) additional relevant evidence was added to the claims file by VA.  No subsequent SSOC was issued, but this is not necessary because the Veteran's representative submitted a waiver of initial review of the evidence by the agency of original jurisdiction in accordance with 38 C.F.R. § 20.1304 (2016).  See December 2016 Appellate Brief, pg. 3.


FINDINGS OF FACT

1.  The evidence is against a finding that the Veteran's tinnitus was caused by or incurred during military service.

2.  Affording the Veteran the benefit of the doubt, the Veteran is precluded from obtaining or maintaining gainful employment due to service-connected disabilities.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Duties to Notify and Assist

As there is sufficient evidence to grant the Veteran's claim of entitlement to TDIU, the VCAA discussion will address the development performed with respect to the Veteran's tinnitus claim.  In correspondence dated in October 2011, VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2016).  

VA's duty to assist under the VCAA includes helping the claimant obtain treatment records and other pertinent records, as well as performing an examination or obtaining a medical opinion when one is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  Here, the Veteran's service treatment records, VA medical records and private treatment records are in the claims file.  He has not identified any other records or evidence that remains outstanding.  Thus, the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 C.F.R. § 3.159(c) (2016).

The Veteran was provided a VA audiological examination in April 2012.  As discussed in greater detail below, the examiner reviewed the Veteran's past medical history, considered the Veteran's present complaints, examined the Veteran, and provided an opinion supported by a rationale such that the Board can render an informed determination.  

In a December 2016 submission, the Veteran's representative challenged the adequacy of the VA examination report.  Specifically, the representative asserted that the April 2012 opinion was internally inconsistent, explaining that the examiner incorrectly converted the Veteran's hesitant report of tinnitus onset of "at least" 30 years prior to the VA examination to a "definitive statement," thereby stripping any probative value from the opinion.  See December 2016 Appellate Brief, pg. 5.  

The Board finds this argument unpersuasive.  Although the Veteran stated he was unsure when his tinnitus began, the examiner noted the Veteran felt that the onset occurred "around 30 years ago," not "at least 30 years ago," as the representative contends.  See April 2012 VA examination report, pg. 2.  In rendering her opinion, the VA examiner noted that the Veteran reported his tinnitus began "around 1982," which was "around 12 years" after he separated from the military.  The examiner's recitation of the Veteran's statements, including the use of the term "around," indicates that the examiner did not turn the Veteran's report into a definitive statement; rather, she based her opinion on the information from the Veteran's reports.  Moreover, the February 2012 audiological consultation referenced by the examiner noted the Veteran reported a longstanding history of tinnitus, with a notation of "20+" indicating he had experienced tinnitus for at least 20 years.  The examiner relied on the available information regarding the onset of tinnitus - namely the Veteran's own reports.  Further, the Veteran's reported date of onset was not the sole basis for the examiner's negative opinion.  In essence, the examiner did not erroneously convert the Veteran's statement into a dispositive time of onset; she merely recounted his statements and used them in formulating her opinion.  The Board, therefore, concludes that the examination report is adequate for the purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2016).  The Veteran declined the opportunity to present testimony before a Veterans' Law Judge.  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage of this case, and may proceed to the merits of the Veteran's claims.

Service Connection - Tinnitus

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2016).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2016).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities - including organic diseases of the nervous system, of which tinnitus is one - are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  In the instant case, there is no presumed service connection because there is no evidence that the Veteran's tinnitus manifested to a compensable degree within one year of service.

In the absence of presumptive service connection, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board is required to assess the credibility and probative weight of all relevant evidence, and may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007) (Greene, J., concurring in part and dissenting in part) (noting that the Board has the duty to assess credibility and probative weight of evidence).  Moreover, the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Jandreau, 492 F.3d at 1376 (Fed. Cir. 2007).  

The evidence of record indicates the Veteran has a current diagnosis of tinnitus.  See June 2011 VA general medical examination, February 2012 audiology consultation, and April 2012 VA audiological examination.  Thus, the first Hickson is met.

The Veteran's service treatment records are silent with regard to tinnitus or complaints of ringing in the ears, and his July 1970 separation examination indicated his ears were clinically normal.  However, the Veteran's DD Form 214 indicates receipt of a Marksmanship Medal for the M-14 and an Expert Badge for the M-16.  Thus, traumatic noise exposure is conceded, and the second Hickson element is met.

With respect to nexus evidence, there is a negative opinion of record.  The April 2012 VA examiner noted the Veteran's report that his tinnitus began around 1982, which was around 12 years after he separated from service.  The examiner noted the Veteran's history of occupational noise exposure, in particular his work as a truck driver.  Based on these observations, the examiner opined that the Veteran's tinnitus was less likely as not caused by or a result of his military noise exposure.  

Although brief, the examiner's opinion is consistent with the evidence of record.  Notably, nowhere in the record has the Veteran contended that his tinnitus began earlier than "around 30 years ago," or that he experienced tinnitus during service or within one year after his discharge.  Thus, the Board finds the April 2012 opinion to be of significant probative value.  Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (finding medical reports must be read as a whole and in the context of the evidence of record).

The Board acknowledges the Veteran's assertions that his tinnitus is related to the duties he performed while in service.  See May 2012 Notice of Disagreement and September 2012 VA Form 9.  The Veteran is competent to report observable physical symptoms, such as ringing in the ears.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (holding that a layperson is competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The Veteran has not been shown to possess the medical expertise to provide a nexus opinion regarding the origin of his tinnitus.

As the April 2012 opinion was rendered by an audiologist with relevant medical expertise, and based on a complete review of the Veteran's record and lay reports, the Board affords it greater weight than the Veteran's opinions regarding a link between his tinnitus and service.  Accordingly, the third Hickson element is not met, and the Veteran's claim must be denied.

TDIU

Total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent disability, or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability; and disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, will be considered as one disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016).  In determining whether the Veteran is entitled to TDIU, neither his non-service-connected disabilities nor his age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993); 38 C.F.R. § 3.341(a) (2016).

Submissions from the Veteran indicate he completed 9th grade but did not graduate high school, and that prior to military service he was employed as a truck driver and a dock worker.  See November 1970 education files and March 2011 VA Form 21-8940.  The record does not show that the Veteran obtained further education.  The Veteran indicated he retired from his fulltime truck driver position in December 2009.  See March 2011 VA Form 21-8940.  Various records indicate that the Veteran retired due to eligibility by age or duration of work.  See, e.g., January 2010 VA diabetes mellitus examination report and April 2011 VA Form 21-4192.  

Service connection is in effect for coronary artery disease, rated 60 percent disabling; diabetes mellitus, rated 20 percent disabling; anterior trunk surgical scar; rated noncompensable; and surgical scars of the right leg, rated noncompensable.  The Veteran had a combined disability rating of 70 percent from June 30, 2005, meeting the schedular requirements for a TDIU.  The pertinent question is whether the Veteran's service-connected disabilities render him unable to obtain or maintain substantially gainful employment.  The Board finds that they do.  

The Veteran's January 2010 VA diabetes mellitus examination report stated that the Veteran was required to check his blood glucose frequently and take frequent breaks to rest due to fatigue.  The examiner further stated that lack of stamina, weakness, and fatigue affected the Veteran's occupational activity and activities of daily living.  

A March 2010 VA heart examination report indicated that the Veteran's coronary artery disease had no effect on his usual occupation or usual daily activities, and noted that the Veteran ran on his treadmill daily, running 3 to 4 miles at a time.  

In a June 2011 VA general medical examination report, the examiner noted that any activities that required moderate exertion would aggravate the Veteran's current heart condition, but that sedentary employment would not affect the Veteran's heart or diabetes conditions.  The clinician further opined that the Veteran's diabetes had no effect on his usual occupation.  The clinician observed that the Veteran's heart condition affected his usual occupation, resulting in him being assigned different duties, experiencing lack of stamina and weakness or fatigue, and developing shortness of breath and fatigue on moderate exertion.

A March 2013 VA heart examination report indicated the functional impact of the Veteran's coronary artery disease included shortness of breath, fatigue, and dizziness with strenuous activities, all of which would limit his ability to perform jobs with high physical demand.  The examiner also noted the Veteran's coronary artery disease would not limit his ability to perform more sedentary work.

Examination reports dated in August 2014 and October 2015 indicated the Veteran continued to experience the same functional limitations, but observed that those limitations occurred during moderate exertion, such as climbing stairs and lifting.  

In January 2016, the Veteran submitted a private opinion from Dr. P. K. at Tennessee Heart and Vascular.  Dr. P. K. noted that the Veteran received regular care from that facility for his service-connected conditions, and that his coronary artery disease, diabetes mellitus, and anterior trunk scars rendered the Veteran unable to maintain employment.  

The Veteran asserts that he was a truck driver for the majority of his professional life, and that he is not skilled to perform office work given his limited education.  He further stated that he could not do anything but drive trucks.  See October 2011 Notice of Disagreement.  

The Board is cognizant that although the Veteran reported that his heart condition and diabetes mellitus prevent him from working, he did not retire from his last job due to disability, nor did he miss time or receive concessions due to those disabilities.  See March 2011 VA Form 21-8940 and April 2011 VA Form 21-4192.  The ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet App. at 363.  The aforementioned medical records indicate that the Veteran's service-connected disabilities would affect his ability to work by virtue of increased shortness of breath, fatigue, lack of stamina, weakness, even with only moderate exertion, but that sedentary work would not be limited to the same degree.

In the December 2016 Appellate Brief, the Veteran's representative asserted that none of the VA examination reports addressed the Veteran's educational or vocational attainment with respect to his ability to obtain or maintain substantially gainful employment.  This assertion is correct, though the Board observes that Dr. P. K.'s January 2016 letter contained no indication that its conclusions were based on consideration of the Veteran's vocational or educational attainment.  Nevertheless, the ultimate authority for determining whether the criteria for a TDIU have been met rests with the Board.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").  Thus, it is the Board's responsibility to assess the medical evidence in light of these factors.

It is clear that the Veteran's service-connected disabilities impose restrictions on his ability to work due to increased shortness of breath, fatigue, lack of stamina, weakness, and the need for frequent breaks.  Although it has been asserted that the severity of these impairments would not limit the Veteran's ability to perform sedentary employment, the evidence before the Board does not show that sedentary employment is a viable option given the Veteran's limited education and vocational attainment and his work history consisting primarily of truck driving.  Moreover, it appears that the severity of his service-connected disabilities would limit the Veteran from performing tasks within the scope of his prior work experience.  

Thus, affording the Veteran the benefit of the doubt, the Board finds that the Veteran is unable to secure or follow a substantially gainful occupation because of his service-connected disabilities.  Accordingly, entitlement to TDIU is warranted.  See 38 U.S.C.A. § 5107(b) (West 2014).


ORDER

Entitlement to service connection for tinnitus is denied.

Entitlement to TDIU is granted, subject to controlling regulations governing the payment of monetary awards.



____________________________________________
MICHAEL A. PAPPAS
Veterans' Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


